     Case 3:19-cv-02281-K Document 41 Filed 03/03/20                       Page 1 of 2 PageID 413



                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION


    FEDERAL TRADE COMMISSION,                                     Case No. 3:19-cv-02281-K

             Plaintiff,                                           Plaintiff’s Reply to Defendant’s
                                                                  Objection
             v.

    MATCH GROUP, INC., a corporation,

              Defendant.


         Plaintiff Federal Trade Commission (“FTC”) respectfully submits this reply to the

Objection (Dkt. 40) filed by Defendant Match Group, Inc. (“Match”) to make three brief points:

         First, the FTC filed the one-page notices at issue here solely to apprise the Court of

recently decided cases. See (Dkts. 37, 38, 39). These non-substantive notices starkly contrast

with the inappropriate substantive briefings in Match’s self-styled “Objection.” See Obj. (Dkt.

40) at 1-2. We leave for the Court to make of the cases what it will, giving no further argument.

         Second, the Court should disregard the abrupt digression that Match wedged into its

Objection—in which Match contends that “the FTC admitted in recent Supreme Court filings

that the Fifth Circuit has no binding precedent that Section 13(b) of the FTC[ Act] authorizes

equitable monetary relief,” Obj. (Dkt. 40) at 2—for two reasons:

                 First, as in previous filings,1 Match misconstrues the materials it cites. The briefs

                  Match cites do not “admit[]” or “state[]” anything about Fifth Circuit law; instead,

                  they merely do not list Fifth Circuit law in string cites. Whether the FTC or Solicitor

                  General include Fifth Circuit law in their string cites for any given filing unrelated to

1
  Compare, e.g., Match’s Motion to Dismiss (Dkt. 20) at 11-13, with FTC’s Opposition (Dkt. 27)
at 10 (Match failing to raise superseding case).

                                                        1
    Case 3:19-cv-02281-K Document 41 Filed 03/03/20                 Page 2 of 2 PageID 414



           this case has nothing to do with the FTC’s position on Fifth Circuit law and is

           certainly not the admission Match represents it to be here.2

          Second, Fifth Circuit law governing Section 13(b) speaks for itself, as our Opposition

           explains. See Opp. (Dkt. 27) at 12-24. As such, the Court should ignore Match’s

           eleventh-hour attempt to create a sideshow with cert-petition string cites and should

           instead keep its focus on the main stage: the Fifth Circuit law briefed in our filings.

       Finally, and more broadly, the Court should disregard Match’s attempt to get another bite

at the 12(b)(6) apple by filing its “Objection” to raise new arguments and analyze new cases.

Because these matters are improper to raise here, the Court should therefore ignore them.

                                      Respectfully submitted,

DATED: March 3, 2020                  /s/ Zachary A. Keller______________________
                                      ZACHARY A. KELLER, Texas Bar No. 24087838
                                      M. HASAN AIJAZ, Virginia Bar No. 80073
                                      MATTHEW WILSHIRE, California Bar No. 224328
                                      1999 Bryan St. Ste. 2150
                                      Dallas, Texas 75201
                                      T: (214) 979-9382 (Keller); (214) 979-9386 (Aijaz);
                                          (214) 979-9362 (Wilshire)
                                      F: (214) 953-3079
                                      E: zkeller@ftc.gov; maijaz@ftc.gov; mwilshire@ftc.gov
                                      Attorneys for Federal Trade Commission

                                CERTIFICATE OF SERVICE

       On March 3, 2020, I filed the foregoing document with the clerk of court for the U.S.

District Court, Northern District of Texas. I hereby certify that I have served the document on

counsel by a manner authorized by Federal Rule of Civil Procedure 5(b)(2).

                                                                               /s/ Zachary A. Keller
                                                                                   Zachary A. Keller

2
  Notably, one of these petitions is for the case FTC v. Credit Bureau Ctr., Inc., 937 F.3d 764
(7th Cir. 2019), which is a case that, as we noted in our Opposition, gave a questionable gloss on
Fifth Circuit law in footnoted dicta. See Opp. (Dkt. 27) at 14-15.

                                                 2
